Citation Nr: 0704515	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  00-21 360	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUES

1.	Entitlement to a rating in excess of 10% for cervical 
strain prior to 12 April 2004.

2.	Entitlement to a rating in excess of 20% for cervical 
strain on and after       12 April 2004.

3.	Entitlement to a rating in excess of 10% for 
thoracolumbar strain prior to     12 April 2004.

4.	Entitlement to a rating in excess of 40% for 
thoracolumbar strain on and after 12 April 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2000 rating action that granted 
service connection for cervical and thoracolumbar strain and 
assigned initial 10% ratings for each from July 1999.  
Because the claims for higher initial ratings involve 
requests for higher ratings following the initial grants of 
service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  

In September 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
December 2002, the Board notified the appellant and his 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thus, in October 2003 the Board remanded these 
matters to the RO for completion of the development action 
requested, and consideration of the claims in light of the 
additional evidence.  The Board again remanded these matters 
to the RO in September 2005 for additional development of the 
evidence and for due process development.  

By rating action of August 2006, the RO increased the ratings 
of the cervical strain from 10% to 20% and the thoracolumbar 
strain from 10% to 40%, each effective   12 April 2004; the 
matters of ratings in excess of 20% and 40%, respectively, 
remain for appellate consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Prior to 12 April 2004, the veteran's cervical strain 
was manifested by complaints of pain, with objective 
evidence of overall slightly limited motion with 
characteristic pain.

3.	On and after 12 April 2004, the veteran's cervical 
strain has been manifested by complaints of pain, with 
objective evidence of overall moderately limited motion.

4.	Prior to 12 April 2004, the veteran's thoracolumbar 
strain was manifested by complaints of  pain, with 
objective evidence of overall slightly limited motion 
with characteristic pain.

5.	On and after 12 April 2004, the veteran's thoracolumbar 
strain has been manifested by complaints of pain, with 
objective evidence of overall severely limited motion, 
associated muscle spasm, and mild thoracic spondylosis, 
but no evidence of lumbosacral radiculopathy or 
myelopathy.




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10% for cervical 
strain prior to 12 April 2004 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 
4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 
5290, 5295 (as in effect prior to  26 September 2003, 
and then renumbered 5237 effective 26 September 2003).  

2.	The criteria for a rating in excess of 20% for cervical 
strain on and after      12 April 2004 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 
4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Code 5237 (2006).  

3.	The criteria for a rating in excess of 10% for 
thoracolumbar strain prior to   12 April 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.10, 4.7, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Codes 5291, 5292, 5295 (as in effect prior to 
26 September 2003, and then renumbered 5237 effective                 
26 September 2003). 

4.	The criteria for a rating in excess of 40% for 
thoracolumbar strain on and after 12 April 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

July 2001 and June 2004 post-rating RO letters collectively 
notified the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, as 
well as of what was need to establish entitlement to a higher 
rating (evidence showing that the condition had worsened).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The aforementioned letters also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get. Additionally, the June 2004 and August and 
November 2006 RO letters requested the veteran to furnish any 
information, evidence, or records that he had that pertained 
to his claims.  The Board finds that these letters satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the March 2000 rating 
action that initially granted service connection, inasmuch as 
the VCAA was not enacted until November 2000.  However, the 
Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's June 2004 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claims under consideration, 
the RO readjudicated the veteran's claims on the basis of all 
the evidence of record by rating action of August 2006.

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the October 2000 
Statement of the Case (SOC) and the April 2005 Supplemental 
SOC, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the August and November 2006 RO letters.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
available post-service VA and private medical records through 
2006.  In October 1999, January 2001, April 2004, and October 
2005, the veteran was afforded comprehensive VA examinations, 
reports of which are of record. Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

A.  Cervical Strain

Under former DC 5290, slight limitation of motion of the 
cervical spine warranted a 10% rating.  20% or 30% ratings 
required moderate or severe limitation of motion, 
respectively.  38 C.F.R. § 4.71a.

Under former DC 5287, a 30% rating required favorable 
ankylosis of the cervical spine.  A 40% rating required 
unfavorable ankylosis.  38 C.F.R. § 4.71a. 

Under former DC 5295, cervical strain with characteristic 
pain on motion warranted a 10% rating.  A 20% rating required 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40% rating 
required severe cervical strain with listing of the whole 
spine to the opposite side,   a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a. 

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence prior to 26 September 2003 
in light of the criteria of former DCs 5290 and 5295, the 
Board finds that no more than slight limitation of cervical 
spine motion with characteristic pain was shown at any time 
since the July 1999 initial grant of service connection for 
that disability, thus warranting no more than a 10% rating 
during that period.  October 1999 VA examination revealed no 
palpable tenderness over the cervical spine, and range of 
motion was only minimally reduced, with normal forward 
flexion to 65 degrees and backward extension to 50 degrees.  
Lateral flexion was minimally reduced to         30 degrees, 
and rotation at 55 degrees was painless.  Cervical spine X-
rays were normal.  The diagnosis was cervical spine strain 
syndrome.

January 2001 VA examination of the cervical spine revealed 
vague, if any, palpable paraspinous tenderness, and no 
paraspinous spasm was noted.  Range of motion was only 
minimally reduced to 60 degrees of forward flexion, 50 
degrees of backward extension, lateral flexion bilaterally at 
30 degrees, and rotation bilaterally at          50 degrees.  
Moreover, there was no history or any clinical evidence of 
any radiculopathy to either upper extremity, and motor 
strength was 5/5 throughout.  The impression was cervical 
spine strain syndrome with constant pain and mildly-reduced 
range of motion, but without any palpable spasm. 

August 2001 VA outpatient examination showed no spasm of the 
cervical spine paraspinous muscles, and no focal, sensory, or 
motor deficits in the upper extremities.  February 2002 VA 
outpatient examination showed well-developed musculature and 
full cervical rotation.

Clearly, those findings provide no basis for more than the 
10% rating assigned the cervical strain prior to 12 April 
2004 under either former DC 5290 or 5295.  In reaching this 
conclusion, the Board has considered the abovementioned 
clinical findings which show no evidence of the symptoms 
required for a 20% rating, i.e. moderate cervical limitation 
of motion, or cervical strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.

Effective 26 September 2003, musculoskeletal disabilities of 
the spine (to include cervical strain, renumbered DC 5237) 
are rated pursuant to the criteria set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  That 
formula provides a 10% rating for forward flexion of the 
cervical spine that is greater than 30 degrees but not 
greater than 40 degrees; or where the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or where there is vertebral 
body fracture with loss of 50% or more of the height.  A 20% 
rating requires forward flexion of the cervical spine that is 
greater than 15 degrees but not greater than 30 degrees; or 
that the combined range of motion of the cervical spine be 
not greater than          170 degrees; or that there be 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30% rating 
requires that forward flexion of the cervical spine be 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.                 A 40% percent rating requires 
unfavorable ankylosis of the entire cervical spine.        A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under 
the revised rating schedule, forward flexion, extension, or 
lateral flexion to 45 degrees, and lateral rotation to 80 
degrees each are considered normal range of motion of the 
cervical spine. 38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since 26 September 2003 also provides no 
basis for more than a    10% rating for cervical strain prior 
to 12 April 2004 under either former DC 5290 or 5295, or more 
than a 20% rating on and after 12 April 2004 under revised DC 
5237 of the General Rating Formula.  Spine range of motion 
was within full limits on November 2003 VA outpatient 
examination, and the veteran tolerated exercises well.  
Cervical spine X-rays were negative.

On 12 April 2004 VA orthopedic examination, the examiner 
noted that there was no specific radicular component to the 
veteran's spine problem.  Cervical extension and lateral 
rotation were to 20 degrees each, lateral bending was to 10 
degrees, and the veteran could flex his chin to his chest.  
There was no trigger point of pain to palpation of the 
cervical spinal processes.  Manual motor testing revealed no 
focal paresis, and there were no pathological reflexes.  X-
rays of the cervical spine revealed no significant changes, 
and there was no radiographic or clinical evidence for 
cervical spondylosis or disc degeneration.   

On 15 April 2004 VA neurological examination, motor system 
examination revealed no muscle atrophy or weakness in the 
hands.  Sensory examination and cerebellar function were 
intact.  Neck movements were full, with complaints of pain 
and a grinding sensation on turning the head to either side.  
Gait was normal.  The impression was chronic neck pain 
secondary to degenerative disc disease (DDD), with no 
neurological deficit shown on current examination. and no 
clinical evidence for cervical radiculopathy or myelopathy.    

On June 2004 examination by P.J., M.D., muscle tone and bulk 
were normal and symmetric, and muscle strength was 5/5.  Gait 
was normal.  Cervical spine X-rays were within normal limits.  
October 2004 VA X-rays of the cervical spine revealed 
straightening of the cervical lordosis with mild spurring.  
Motor and sensory examination and reflexes were all normal 
during VA hospitalization in mid-March 2005.  In a March 2005 
statement, the VA orthopedic physician who examined the 
veteran in April 2004 clarified that the veteran's mandible 
could reach his chest., and that that probably corresponded 
to cervical flexion of approximately 25 to       30 degrees.   

On October 2005 VA orthopedic examination, cervical spine 
forward flexion was to approximately 25 degrees, extension 
and rotation to 20 degrees each, and lateral flexion to 10 
degrees, with pain at the extremes of range of motion, 
particularly lateral bending, but not at flexion or 
extension.  There was no discomfort to palpation at the 
cervical spinous processes.  Cervical spine X-rays revealed 
mild degenerative changes and disc degeneration at C4-5, C5-
6, and C6-7.  The assessment was mild to moderate DDD. 

October 2005 VA neurological examination showed no muscle 
atrophy or weakness, and sensory examination and cerebellar 
functions were intact.  There was no neck stiffness, but the 
veteran complained of neck pain on turning his head to either 
side.  Gait was normal.  The impression was neck pain 
secondary to cervical spine DDD, with no neurological deficit 
on examination and no clinical evidence for cervical 
radiculopathy or myelopathy.  In an April 2006 addendum to 
his October 2005 neurological examination report, the VA 
physician noted that the veteran had chronic neck pain 
secondary to DDD without neurological deficit, and opined 
that it was less than likely that the pain attributable to 
DDD was related to the veteran's military service.
 
Clearly, the evidence since 26 September 2003 provides no 
basis for more than a    10% rating for cervical strain prior 
to 12 April 2004 under either former DC 5290 or 5295, as 
there was no evidence of the symptoms required for a 20% 
rating, i.e., moderate limitation of motion, or muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position, respectively.  That 
evidence since 26 September 2003 also provides no basis for 
more than a           20% rating on and after 12 April 2004 
under either former DC 5290, 5287, or 5295, inasmuch as 
severe limitation of motion required for a 30% rating under 
DC 5290, favorable ankylosis of the cervical spine required 
for a 30% rating under DC 5287, or severe cervical strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion required for a 40% rating under DC 5295 have not been 
demonstrated.  Neither does the evidence since 26 September 
2003 provide a basis for more than a 20% rating on and after 
12 April 2004 under revised DC 5237 of the General Rating 
Formula, inasmuch as forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine required for a 30% rating has not been 
demonstrated.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the 10% percent rating prior to 12 April 
2004, and the 20% rating on and after 12 April 2004.                   
On November 2003 VA examination, the veteran stated that 
medication significantly reduced his pain, and repeated 
movements on range of motion testing were only mildly 
painful.  December 2003 VA examination showed no muscle 
weakness.  On October 2005 examinations, one VA physician 
noted that there was no muscle weakness, and another 
commented that it was understood that the veteran would have 
exacerbations of his cervical spine disability related to 
increased use, changes in weather, and a variety of other 
factors, but it was difficult to estimate the extent of 
functional loss due to pain, incoordination, weakness, pain 
on flare-ups, and fatigability with use; he concluded that 
the veteran would have discomfort with use of the cervical 
spine that required range of motion beyond that recorded on 
the current examination, and that such discomfort was likely 
to be encountered in many activities, including driving.

Hence, the record presents no basis for assignment of any 
higher initial rating based on the DeLuca factors alone, 
inasmuch as functional impairment due to pain is contemplated 
by the current ratings.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the applicable criteria, ratings in 
excess of 10% are available for residuals of a fractured 
vertebrae, ankylosis, and intervertebral disc syndrome 
(IVDS); however, the medical evidence does not demonstrate 
that the service-connected cervical strain involves any of 
above, as a result of which there is no basis for evaluation 
of the disability under former DCs 5285, 5286, 5287, or 5293 
(revised as 5243 effective 26 September 2003), respectively.  
As noted above, the April 2006 VA examiner specifically noted 
that the veteran's cervical DDD was without neurological 
deficit, and opined that it was less than likely that the 
pain attributable to DDD was related to the veteran's 
military service.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for cervical strain under any 
former or revised applicable rating criteria.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claims for an initial rating in excess of 10% for 
cervical strain prior to 12 April 2004, and a rating in 
excess of 20% for that disability on and after 12 April 2004 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Thoracolumbar Strain

Under former DC 5291, moderate or severe limitation of motion 
of the dorsal (thoracic) spine warranted a 10% rating.  10% 
was the maximum rating available under DC 5291 for thoracic 
spine limitation of motion.  38 C.F.R. § 4.71a.

Under former DC 5292, slight limitation of motion of the 
lumbar spine warranted a 10% rating.  20% or 40% ratings 
required moderate or severe limitation of motion, 
respectively.  38 C.F.R. § 4.71a.

Under former DC 5288, a 20% rating required favorable 
ankylosis of the thoracic spine.  A 30% rating required 
unfavorable ankylosis.  38 C.F.R. § 4.71a. 

Under former DC 5289, a 40% rating required favorable 
ankylosis of the lumbar spine.  A 50% rating required 
unfavorable ankylosis.  38 C.F.R. § 4.71a. 

Under former DC 5295, lumbosacral strain with characteristic 
pain on motion warranted a 10% rating.  A 20% rating required 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40% rating 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a. 

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence prior to 26 September 2003 
in light of the criteria of former DCs 5290 and 5295, the 
Board finds that no more than slight limitation of 
thoracolumbar spine motion with characteristic pain was shown 
at any time since the July 1999 initial grant of service 
connection for that disability, thus warranting no more than 
a 10% rating during that period.  October 1999 VA examination 
revealed no palpable tenderness over the thoracolumbar spine, 
and the lumbar curvature was intact.  Forward flexion to 90 
degrees caused paraspinous pain over the mid- and upper 
thoracic spine, but no pain was elicited over the lumbar 
spine, and there was no palpable spasm.  Backward extension 
caused low paraspinous pain without spasm.  Lateral flexion 
at 30 degrees bilaterally caused left-sided paravertebral 
pain, but rotation at 35 degrees was painless.  Sensory 
perception was intact over the buttocks and down each lower 
extremity.  Thoracolumbar spine X-rays revealed a normal 
lumbar spine, and mild degenerative changes in the upper and 
lower thoracic spine.  The diagnosis was thoracolumbar strain 
syndrome.

August 2001 VA outpatient examination showed full range of 
motion of the lumbosacral spine, and no spasm of the 
thoracolumbar spine paraspinous muscles, and no focal, 
sensory, or motor deficits in the lower extremities.  The 
impression was chronic low back pain.  February 2002 VA 
outpatient examination showed well-developed musculature with 
lumbar lordosis present and full trunk flexion and extension.  
In May 2002, a certified massage therapist stated that 
primary therapy for muscle spasms in the erector spinae deep 
below the rhomboids and trapezius, along with medication, had 
relieved some of the veteran's spasms and pain.

Clearly, those findings provide no basis for more than the 
10% rating assigned the lumbosacral strain prior to 12 April 
2004 under either former DC 5292 or 5295.  In reaching this 
conclusion, the Board has considered the abovementioned 
clinical findings which show no evidence of the symptoms 
required for a 20% rating, i.e. moderate lumbar limitation of 
motion, or lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Inasmuch as all clinical findings 
during this period reflected measurable range of 
thoracolumbar spine motion, ratings under former DC 5288 or 
5289 for ankylosis were not appropriate.

Effective 26 September 2003, musculoskeletal disabilities of 
the spine (to include lumbosacral strain, renumbered DC 5237) 
are rated pursuant to the criteria set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  That 
formula provides that 10% rating for forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; or where the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or where there is 
vertebral body fracture with loss of 50% or more of the 
height.  A 20% rating requires forward flexion of the 
thoracolumbar spine that is greater than 30 degrees but not 
greater than 60 degrees; or that the combined range of motion 
of the thoracolumbar spine be not greater than 120 degrees; 
or that there be muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under 
the revised rating schedule, forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees 
each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Pertinent evidence since 26 September 2003 provides no basis 
for more than a    10% rating for thoracolumbar strain prior 
to 12 April 2004 under either former     DC 5292 or 5295, or 
more than a 20% rating on and after 12 April 2004 under 
revised DC 5237 of the General Rating Formula.  Spine range 
of motion was within full limits on November 2003 VA 
outpatient examination, and the veteran tolerated exercises 
well.  Thoracic spine X-rays revealed mild spondylosis, 
particularly at     T-11 and 12.  Lumbar spine X-rays 
revealed mild spurring of L-4 and L-5.

On 12 April 2004 VA orthopedic examination, the veteran 
complained of low back pain which was incapacitating at 
times; the examiner noted that there was no specific 
radicular component to the veteran's back problem.  There was 
mild discomfort to palpation of the thoracolumbar junction, 
but not elsewhere in the thoracic or lumbar spine.  Forward 
flexion was to 15 degrees, and extension and lateral bending 
to 5 degrees each, with paravertebral spasm on the right side 
during right lateral bending.  There were no focal paresis, 
pathological reflexes, or signs indicative of root 
irritation, and straight leg raising was negative.  Lumbar 
spine   X-rays revealed L5-S1 disc height loss, but no 
significant osteophyte formation.  There was considerable 
osteophyte formation at the thoracolumbar junction and at 
multiple levels throughout the thoracic spine.  The diagnoses 
were thoracic spondylosis, which was the epicenter of the 
veteran's paravertebral spasms, and   L5-S1 disc 
degeneration.

On 15 April 2004 VA neurological examination, motor system 
examination revealed no muscle atrophy or weakness, and 
muscle tone was normal in both lower extremities.  Sensory 
examination and cerebellar function were intact, and straight 
leg raising was negative.  Gait was normal.  The impression 
was chronic low back pain secondary to DDD, with no 
neurological deficit shown on current examination. and no 
clinical evidence for lumbosacral radiculopathy or 
myelopathy.    

On June 2004 examination by P.J., M.D., muscle tone and bulk 
were normal and symmetric, and muscle strength was 5/5.  
Lumbar range of motion, gait, and straight leg raising were 
normal.  X-rays of the lumbar and thoracic spine revealed 
spondylitic changes, and the impressions were low back pain, 
lumbar spondylosis, and thoracic spondylosis without 
myelopathy.  October 2004 VA X-rays of the thoracic spine 
revealed mild spondylosis.  Motor and sensory examination and 
reflexes were all normal during VA hospitalization in mid-
March 2005.

On October 2005 VA orthopedic examination, lumbar spine 
extension and lateral bending were to 5 degrees each, and 
forward flexion was to 15 to 20 degrees.  There was 
paravertebral spasm on the right during right lateral 
bending, and tenderness to palpation of the lumbar spinous 
processes.  Lumbar spine X-rays revealed mild degenerative 
changes and mild loss of disc height at L5-S1.  The 
assessments were thoracic spondylosis, and mild to moderate 
DDD.

October 2005 VA neurological examination showed no muscle 
atrophy or weakness, and muscle tone was normal in both lower 
extremities.  Sensory examination and cerebellar functions 
were intact.  Straight leg raising caused low back pain but 
no sciatica, and gait was normal.  The impression was chronic 
low back pain secondary to lumbosacral spine DDD, with no 
neurological deficit on examination and no clinical evidence 
for lumbosacral radiculopathy or myelopathy. In an April 2006 
addendum to his October 2005 neurological examination report, 
the VA physician noted that the veteran had mid- and low back 
pain secondary to DDD without neurological deficit, and 
opined that it was less than likely that the pain 
attributable to DDD was related to the veteran's military 
service.

Clearly, the evidence since 26 September 2003 provides no 
basis for more than a    10% rating for thoracolumbar strain 
prior to 12 April 2004 under former DC 5292, 5288, or 5295, 
as there was no evidence of the symptoms required for a 20% 
rating, i.e., moderate limitation of motion, ankylosis of the 
thoracic spine, or muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position, respectively.  That evidence since 26 September 
2003 also provides no basis for more than a 40% rating on and 
after 12 April 2004 under former DC 5289, inasmuch as 
unfavorable ankylosis of the lumbar spine required for a 50% 
rating has not been demonstrated.  Neither does the evidence 
since 26 September 2003 provide a basis for more than a 40% 
rating on and after 12 April 2004 under revised DC 5237 of 
the General Rating Formula, inasmuch as unfavorable ankylosis 
of the entire thoracolumbar spine required for a 50% rating 
has not been demonstrated.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the DCs predicated 
on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the 10% percent rating prior to 12 April 
2004, and the 40% rating on and after 12 April 2004.                   
On November 2003 VA examination, the veteran stated that 
medication significantly reduced his pain, and repeated 
movements on range of motion testing were only mildly 
painful.  December 2003 VA examination showed no muscle 
weakness.  On October 2005 examinations, one VA physician 
noted that there was no muscle weakness, and another 
commented that it would be expected that the veteran would 
have periods of exacerbation of his lumbar spine disability 
related to excessive activity, specifically, increased 
discomfort with prolonged sitting and walking and bending 
forward; he concluded that range of motion beyond that 
recorded on the current examination was likely to produce 
exacerbation of his lumbar spine discomfort, but the extent 
to which that was disabling was impossible to quantify.

Hence, the record presents no basis for assignment of any 
higher initial rating based on the DeLuca factors alone, 
inasmuch as functional impairment due to pain is contemplated 
by the current ratings.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the applicable criteria, ratings in 
excess of 10% are available for residuals of a fractured 
vertebrae, ankylosis, and IVDS; however, the medical evidence 
does not demonstrate that the service-connected thoracolumbar 
strain involves any of above, as a result of which there is 
no basis for evaluation of the disability under former DCs 
5285; 5286, 5288, or 5289; or 5293 (revised as 5243 effective 
26 September 2003), respectively.  As noted above, the April 
2006 VA examiner specifically noted that the veteran's 
thoracolumbar DDD was without neurological deficit, and 
opined that it was less than likely that the pain 
attributable to DDD was related to the veteran's military 
service.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for thoracolumbar strain under 
any former or revised applicable rating criteria.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claims for an initial rating in excess of 10% for 
thoracolumbar strain prior to 12 April 2004, and a rating in 
excess of 40% for that disability on and after 12 April 2004 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,         
1 Vet. App. at 53-56.




ORDER

A rating in excess of 10% for cervical strain prior to 12 
April 2004 is denied.         A rating in excess of 20% for 
cervical strain on and after 12 April 2004 is denied.  A 
rating in excess of 10% for thoracolumbar strain prior to 12 
April 2004 is denied.  A rating in excess of 40% for 
thoracolumbar strain on and after 12 April 2004 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


